Mr. Justice Sterrett
delivered the opinion of the court,
In plaintiff in error’s history of the case, as well as in defendant’s counter statement of facts, it is asserted that no testimony was offered in the court below by either party, and hence we are not furnished with any evidence. This is a rather novel method of trying an action of ejectment; and if it were not that the learned counsel agree as to a few controling facts which appear to have been admitted and acted upon by the court below, as evidence, we would feel constrained to remand the case for trial.in a more orderly way.
This action was brought by Peter List, committee of the person and estate of Nicholas Shaffer, a lunatic, against Christina Shaffer wife of the lunatic, to recover possession of a'house and lot of which her husband is seized in fee, and the only property he owns. From 1868 until after he became insane, the lunatic and his wife occupied the house in question as their home, and she and their three minor children have continued to reside therein ever since, and, occasionally the lunatic himself visits them there. The single question is, whether the action of ejectment to dispossess the lunatic’s wife and children can be maintained by his committee. The learned court below, holding that it could, refused defendant’s points and directed a verdict in favor of plaintiff. This action of the court is the subject of complaint in the respective specifications of error.
“ The care of the persons and estates of those who are non compos mentis,” is one of the special subjects in relation to which the several courts of Common Pleas are expressly invested with the jurisdiction and powers of a court of chancery : Purd., 689. After a person has been duly found a lunatic the *489court, in the exercise of that jurisdiction, usually appoints a committee of his person and estate. To a certain extent the duties of the committee are defined by the statute which provides inter alia, that he “ shall have the management of the real-and personal estate of such person, and shall from time to time apply so much of the income thereof as shall be necessary to the payment of his just debts and engagements, and the support and maintenance of such person and his famihr, and for the education of his minor children : ” Purd. 1128, ph, 25. By the Act of March 22d, 1865, Id., 1129, pi. 32, he is given the same power that guardians have in proceedings in partition and valuation in real estate ; and by the Act of'February 20th, 1867, Id. pi., 33, he is authorized to institute an action of partition. If nice than the income of the lunatic’s estate be required for the purposes above stated, the personal estate, under the direction of the court, may be applied thereto; and if that be exhausted, so much of his real estate as' may be necessary, may be mortgaged or sold under the order of court. The lunatic is in effect the ward of the court, and his' estate is in custodia legis. So far as his estate will justify it, he and his family should be provided for as he himself would provide for them if he were sane: Iiambleton’s Appeal, 102 Pa. St., 50. It was there held that where the estate of the lunatic is sufficient to maintain him and his household in the manner he had chosen for himself before his lunacy, and such maintenance is best adapted for his comfort after lunacy, the court should authorize the committee to expend a sufficient amount of the lunatic’s estate for that purpose. The committee is the mere bailiff or servant of the court, and as such is subject to its direction in everything that pertains to the management of the lunatic’s estate, and the maintenance of him and his family. He may undoubted^ maintain eject- ■ ment against a stranger to secure possession of the lunatic’s real estate; but, we are not aware that ejectment, against the lunatic’s wife, for the purpose of ejecting her and his children from the home he provided for them, has ever been sanctioned, nor do we think it necessary especially where, as in this case, she is in possession, under her husband, not pretending even to hold adversely to his title. The present suit, by the committee as the representative of the lunatic, against the wife of the latter, is practically an action at law by husband against wife. Ejectment against the lunatic himself would scarcely be more anomalous and uncalled for. As we have seen, the court having jurisdiction of the lunatic and his estate, is invested with full chancery power in the premises, by virtue of which its orders and decrees may be enforced by appropriate process, and thus the committee, acting under its instruction. *490maybe aided, and amply protected in the proper discharge of his duties. If, in the judgment of the committee, the interest of the lunatic and his family would be best promoted by leasing a. part of the homestead, or the whole of it, and providing for them elsewhere, he can represent the facts to the court-and ask its instruction. If assistance becomes necessary to enforce the orders and decrees of the court, he may invoke its aid in like manner as a receiver in other equity proceedings. • Ejectment will not lie in such cases as this.
Judgment reversed.